UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13507 SB FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Ohio 34-1395608 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerate Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Shares, without par value 4,869,629 shares (class) (Outstanding at November 7, 2013) SB FINANCIAL GROUP, INC. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 42 Item 4. Controls and Procedures 42 PART II – OTHER INFORMATION Item 1. Legal Proceedings 43 Item 1A. Risk Factors 43 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 44 Item 5. Other Information 44 Item 6. Exhibits 44 Signatures 45 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements SB Financial Group, Inc. Condensed Consolidated Balance Sheets September 30, 2013 and December 31, 2012 September December ($ in Thousands) (unaudited) ASSETS Cash and due from banks $ $ Securities available for sale, at fair value Other securities - FRB and FHLB Stock Total investment securities Loans held for sale Loans, net of unearned income Allowance for loan losses ) ) Net loans Premises and equipment, net Purchased software Cash surrender value of life insurance Goodwill Core deposits and other intangibles Foreclosed assets held for sale, net Mortgage servicing rights Accrued interest receivable Other assets Total assets $ $ LIABILITIES AND EQUITY Deposits Non interest bearing demand $ Interest bearing demand Savings Money market Time deposits Total deposits Notes payable Advances from Federal Home Loan Bank Repurchase agreements Trust preferred securities Accrued interest payable Other liabilities Total liabilities Equity Preferred stock - - Common stock Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total equity Total liabilities and equity $ $ See notes to condensed consolidated financial statements (unaudited) Note: The balance sheet at December 31, 2012 has been derived from the audited consolidated financial statements at that date 3 SB FINANCIAL GROUP, INC. CONSOLIDATED STATEMENTS OF INCOME - (Unaudited) ($ in thousands, except share data) Three Months Ended Nine Months Ended September September September September Interest income Loans Taxable $ Nontaxable 14 21 54 68 Securities Taxable Nontaxable Total interest income Interest expense Deposits Other borrowings 11 17 37 49 Repurchase Agreements 2 11 7 Federal Home Loan Bank advances 83 92 Trust preferred securities Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Trust fees Customer service fees Gain on sale of mtg. loans & OMSR's Mortgage loan servicing fees, net ) ) Gain on sale of non-mortgage loans 44 Data service fees Net gain on sales of securities 28 - 48 - Gain/(loss) on sale/disposal of assets 15 ) ) ) Other income Total non-interest income Noninterest expense Salaries and employee benefits Net occupancy expense Equipment expense FDIC insurance expense 98 91 Data processing fees Professional fees Marketing expense 85 Printing and office supplies 49 39 Telephone and communication Postage and delivery expense State, local and other taxes Employee expense Other intangible amortization expense OREO Impairment - - 33 58 Other expenses Total non-interest expense Income before income tax expense Income tax expense Net income $ Common share data: Basic earnings per common share $ Diluted earnings per common share $ See notes to condensed consolidated financial statements (unaudited) 4 SB Financial Group, Inc. Consolidated Statements of Comprehensive Income (unaudited) Three Months Ended Sep. 30, Nine Months Ended Sep. 30, ($'s in thousands) Net income $ Other comprehensive(loss)/income: Available-for-sale investment securities: Gross unrealized holding (loss) gain arising in the period ) ) Related tax benefit (expense) 33 ) ) Less: reclassification adjustment for (loss) realized in income ) - ) - Related tax benefit 9 - 16 - Net effect on other comprehensive (loss) income ) ) Total comprehensive income $ ) $ $ $ See notes to condensed consolidated financial statements (unaudited) 5 SB Financial Group, Inc. Condensed Consolidated Statements of Changes in Stockholders Equity (Unaudited) ($'s in thousands) Preferred Common Additional Paid-in Retained Accumulated Other Comprehensive Treasury Stock Stock Capital Earnings Income (Loss) Stock Total Balance, January 1, 2013 $
